         Case 3:18-cv-00133-KGB Document 117 Filed 03/31/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

JORDAN HICKS, individually and on behalf
of all others similarly situated                                                    PLAINTIFF

v.                              Case No. 3:18-cv-00133 KGB

LINDSEY MANAGEMENT CO., INC.,                                                   DEFENDANTS
and SCOTT ROGERSON

                                   AMENDED JUDGMENT

       Previously, this Court entered an Order and Judgment on the merits of this dispute (Dkt.

Nos. 111, 112). Now, this Court enters judgment on defendants Lindsey Management Co., Inc.,

and Scott Rogerson’s bill of costs. Pursuant to the Order entered on this date, judgment is entered

in favor of defendants and against plaintiff Jordan Hicks for costs in the amount of $647.30.

       It is so adjudged this 31st day of March, 2021.



                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
